DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            ALBA MORALES,
                               Appellant,

                                      v.

  WELLS FARGO BANK, N.A., as Trustee under Pooling and Servicing
 Agreement dated as of June 1, 2006, SECURITIZED ASSET BACKED
 RECEIVABLES LLC TRUST 2006-FR2 MORTGAGE PASS THROUGH
               CERTIFICATES, SERIES 2006-FR2,
                              Appellee.

                               No. 4D21-1104

                                [July 7, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No. CACE17-
014854.

   Carlos A. Ziegenhirt of Carlos A. Ziegenhirt, P.A., Miami, for appellant.

    Kimberly S. Mello and Arda Goker of Greenberg Traurig, P.A., Orlando,
for appellee.

PER CURIAM.

   Affirmed.

MAY, DAMOORGIAN and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.